UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-53088 COMMAND CENTER, INC. (Exact Name of Registrant as Specified in its Charter) Washington 91-2079472 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3773 West Fifth Avenue, Post Falls, ID (Address of Principal Executive Offices) (Zip Code) (208) 773-7450 (Registrant's Telephone Number, including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mare whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the Registrant is a large accelerated filer o,an accelerated file o,a non-accelerated filer o, ora smaller reporting company (as defined in Rule 12b-2 of the Exchange Act) þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNo þ APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of issuer's common stock outstanding at May 11, 2012:59,142,368 FORM 10-Q TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1.Financial Statements 3 Consolidated Condensed Balance Sheets as of March 30, 2012 and December 30, 2011 3 Consolidated Condensed Statements of Operations for the Thirteen weeks ended March 30, 2012 and April 1, 2011 4 Consolidated Condensed Statements of Cash Flows for the Thirteen weeks ended March 30, 2012 and April 1, 2011 5 Notes to Consolidated Condensed Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures about Market Risk 16 Item 4.Controls and Procedures 16 PART II.OTHER INFORMATION Item 1.Legal Proceedings 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3.Default on Senior Securities 17 Item 4.Removed and Reserved 17 Item 5.Other Information 17 Item 6.Exhibits 17 Signatures 18 Page 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Command Center, Inc. Consolidated Condensed Balance Sheets March 30, 2012 December 30, (unaudited) ASSETS Current Assets Cash $ $ Accounts receivable, net of allowance for bad debt of $203,244 and $231,948, respectively Prepaid expenses, deposits and other Prepaid workers' compensation Other receivables - current Current portion of workers' compensation deposits Deferred tax asset Total Current Assets Property and equipment - net Workers' compensation risk pool deposit, less current portion Goodwill Intangible assets - net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Checks issued and payable Other current liabilities Current portion of contingent liability - Accrued wages and benefits Current portion of notes payable - Current portion of workers' compensation claims liability Common stock issuable - Total Current Liabilities Long-term liabilities Warrant liabilities Contingent liabilities, less current portion - Workers' compensation claims liability, less current portion Total Liabilities Commitments and contingencies (Note 4 and 8) Stockholders' equity Preferred stock - $0.01 par value, 5,000,000 shares authorized; none issued - - Common stock - 100,000,000 shares, $0.001 par value, authorized; 59,142,368 and 57,606,368 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to consolidated condensed financial statements. Page 3 Command Center, Inc. Consolidated Condensed Statements of Operations (unaudited) Thirteen Weeks Ended March 30, 2012 April 1, 2011 Revenue $ $ Cost of staffing services Gross profit Selling, general and administrative expenses Depreciation and amortization Income (loss) from operations ) Interest expense and other financing expense ) ) Change in fair value of warrant liability ) ) Basic and diluted net loss $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to consolidated condensed financial statements. Page 4 Command Center, Inc. Consolidated Condensed Statements of Cash Flows (unaudited) Thirteen Weeks Ended March 30, 2012 April 1, 2011 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operations: Depreciation and amortization Change in allowance for bad debt ) ) Change in fair value of stock warrant liability Common stock issued for services Stock based compensation Changes in assets and liabilities: Accounts receivable - trade ) Other receivables ) Prepaid expenses, deposits and other ) Prepaid workers' compensation premiums ) Workers' compensation risk pool deposits Accounts payable ) ) Accounts receivable factoring agreement ) ) Accrued wages and benefits Workers' compensation claims liability Disbursements outstanding Other current liabilities ) - Net cash provided (used) by operating activities ) Cash flows from investing activities Purchase of property and equipment ) ) Cash paid for acquisition of subsidiary ) - Net cash used by investing activities ) ) Cash flows from financing activities Payments on notes payable ) - Proceeds from exercise of common stock warrants - Common stock to be issued for the exercise of warrants - Net cash provided (used) by financing activities ) Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ Non-cash investing and financing activities Common stock issued for subsidiary $ $
